DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: - para 0015 of published application: hydromagnesit” should be “hydromagnesite”.  - para 0035- parenthesis error
Appropriate correction is required.

Claim Interpretation
The term “curing” has been defined in the instant disclosure as being “defined as a process whereby the binder composition undergoes a physical and/or chemical reaction which in case of a chemical reaction usually increases the molecular weight of the compounds in the binder composition and thereby increases the viscosity of the binder composition, usually until the binder composition reaches a solid state” (see published application para 0223).  Based on this definition, the physical curing refers to a phase change from liquid to solid and encompasses drying of a composition to remove a solvent in addition to a chemical reaction, which is the more traditional definition known in the art, synonymous with polymerization and thermosetting.

Claim Objections
Claim 5 is objected to because of the following informalities:  - Claim 5: “hydromagnesit” should be “hydromagnesite”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8-25, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a first and a second face section” and later recites the limitation “the face sections.”  The “face sections” in line 4 has insufficient antecedent basis for this limitation in the claims.  It appears that “face sections” is intended to refer to a first face section and a second face section.  
Claim 6 recites the limitation “wherein the at least one hydrocolloid is selected from the group consisting of gelatin, pectin, starch, alginate, agar agar, carrageenan, gellan gum, guar gum, gum arabic, locust bean gum, xanthan gum, cellulose derivatives such as carboxymethylcellulose, arabinoxylan, cellulose, curdlan, β-glucan.”  To be a proper Markush group, the list of options is missing an “and” 
Claim 8 recites the limitation “in which the at least one hydrocolloid is selected from the group consisting of gelatin, pectin, alginate, carrageenan, gum arabic, xanthan gum, cellulose derivatives such as carboxymethylcellulose”.  To be a proper Markush group, the list of options is missing an “and” between the second to last option and the last option.  Additionally, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 8 also recites the limitation “the binder results from curing of a binder composition.”  However, claim 1, upon which claim 8 depends, recites the limitation “said binder being the result of curing a binder composition comprising at least one hydrocolloid.”  It is unclear if the binder composition of claim 8 is the same or different from the binder composition of claim 1.  It appears to be referring to the same binder composition.  If so, the phrase “the binder results from curing of a binder composition” is redundant as claim 1 already recites the “said binder being the result of curing a binder composition.”  Amending claim 8 to read wherein the at least one hydrocolloid is selected from the group consisting of…” would reflect this interpretation.
Claim 9 recites the limitation “the at least one other hydrocolloid is selected from the group consisting of pectin, starch, alginate, agar agar, carrageenan, gellan gum, guar gum, gum arabic, locust bean gum, xanthan gum, cellulose derivatives such as carboxymethylcellulose, arabinoxylan, cellulose, curdlan, β-glucan.” To be a proper Markush group, the list of options is missing an “and” between the second to last option and the last option.  Additionally, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 9 also recites the limitation “wherein the binder results from curing of a binder composition comprising at least two hydrocolloids”.  However, claim 1, upon which claim 9 
Claim 10 recites the limitation “wherein the binder results from curing a binder composition in which the gelatin is present in the binder by an amount of 10 to 95 wt. %, 20 to 80 wt. %, 30 to 70 wt. %, or 40 to 60 wt. %, based on the weight of the hydrocolloids.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation 10 to 95 wt. %, and the claim also recites 20 to 80 wt. %, 30 to 70 wt. %, or 40 to 60 wt. % which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  All the narrower ranges are fully within the recited broader range.  It is unclear the purpose of these recitations if the claimed weight percents can be within the broader range to satisfy the claim limitations.  Additionally, similar to claims 8 and 9, reference is made to “a binder composition.”  It is unclear if the binder composition is the same or different from the binder composition of claim 1 and/or 9. Additionally, the claim appears to be referring to the gelatin content in the binder composition prior composition by an amount of 10 to 95 wt%...” would capture this interpretation.
Claim 11 recites the limitation “wherein the binder results from curing of a binder composition in which the one hydrocolloid and the at least other hydrocolloid have complementary charges.”  However, claim 1, upon which claim 11 depends, recites the limitation “said binder being the result of curing a binder composition comprising at least one hydrocolloid” and claim 9, upon which claim 11 also depends, recites the limitation “wherein the binder results from curing of a binder composition comprising at least two hydrocolloids”.  It is unclear if the binder composition of claim 11 is the same or different from the binder composition of claim 1 and/or claim 9.  If the same and claim 11 intends to limit the composition of the binder composition, the amendment “wherein the binder composition comprises at least two hydrocolloids” would capture this interpretation.
Claim 12 recites the limitation “wherein the at least one fatty acid ester of glycerol is in form of a plant oil and/or animal oil.”  A fatty acid ester of glycerol is a specific type of chemical that can be found in plant and animal oils.  However, plant and animal oils have other material presents in addition to fatty acid ester of glycerol.  Therefore, it is unclear how the specific chemical compound of at least one fatty acid ester of glycerol is in the form of a plant oil and/or animal oil.  A plant oil or an animal oil can contain or comprise a fatty acid ester of glycerol as a component or a plant oil or an animal oil can be purified/derived to obtain fatty acid ester of glycerol.   It is unclear if the claim intends for the at least one fatty acid ester of glycerol to be sourced from, derived from, or purified from a plant oil and/or an animal oil or if the claim intends for the binder to comprise a plant and/or animal oil that contains the at least one fatty acid ester of glycerol.  For the purpose of prior art application, Examiner will interpret claim 12 as encompassing the at least one fatty acid ester of glycerol being sourced or derived from a plant oil and/or an animal oil.

Claim 14 recites the limitation “wherein the at least one fatty acid ester of glycerol is selected from one or more components from the group consisting linseed oil, olive oil, tung oil, coconut oil, hemp oil, rapeseed oil, and sunflower oil.”  It is unclear if claim 14 is intended to be a Markush group or not.  To be a proper Markush group, the limitation should read “wherein the at least one fatty acid ester of glycerol is selected from the group consisting of linseed oil, olive oil, tung oil, coconut oil, hemp oil, rapeseed oil, and sunflower oil.”  Additionally, as with claims 12 and 13, fatty acid ester of glycerol can be components of or derived from the list oils, however, the listed oil, in their natural state, contain components other than fatty acid esters of glycerol. Therefore, it is unclear how the specific chemical compound of at least one fatty acid ester of glycerol can be one or more components of the listed oils.  It is unclear if the claim intends for the at least one fatty acid ester of glycerol to be sourced from, derived from, or purified from the listed oils or if the claim intends for the binder to comprise one or more of the listed oils that contains the at least one fatty acid ester of 
Claim 15 recites the limitation “wherein the at least one fatty acid ester of glycerol is in form of an animal oil, or fish oil.”  Similar to claims 12-14, animal oil and fish oil can contain or be used to derive fatty acid esters of glycerol, but also contain additional components beyond this material.  Therefore, it is unclear how the specific chemical compound of at least one fatty acid ester of glycerol is in the form of an animal oil or fish oil.  An animal oil can contain or comprise a fatty acid ester of glycerol as a component or a plant oil or an animal oil or fish oil can be purified/derived to obtain fatty acid ester of glycerol.   It is unclear if the claim intends for the at least one fatty acid ester of glycerol to be sourced from, derived from, or purified from an animal oil or fish oil or if the claim intends for the binder to comprise an animal oil or fish oil that contains the at least one fatty acid ester of glycerol.  For the purpose of prior art application, Examiner will interpret claim 15 as encompassing the at least one fatty acid ester of glycerol being sourced or derived from a plant oil and/or an animal oil.
Claim 16 recites the limitation “wherein the at least one fatty acid ester of glycerol comprises a plant oil and/or animal oil having a iodine number of ≥75, 75 to 180, ≥130, or 130 to 180.”  As discussed above, it is unclear how the chemical component fatty acid ester of glycerol can comprise a material that contains chemical components other than fatty acid ester of glycerol.  A plant oil or animal oil can comprises the at least one fatty acid ester of glycerol but the at least one fatty acid ester of glycerol cannot comprises a plant oil and/or animal oil.  It is also unclear whether the claim intends to limit the iodine number of just the animal oil or both the plant oil and the animal oil.  The claim also recites a broad limitation, ≥75, together with more narrow ranges.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a 
Claim 17 recites the limitation “wherein the at least one fatty acid ester glycerol comprises a plant oil and/or animal oil having a iodine number of ≤100, or ≤25.”  As discussed above, it is unclear how the chemical component fatty acid ester of glycerol can comprise a material that contains chemical components other than fatty acid ester of glycerol.  A plant oil or animal oil can comprises the at least one fatty acid ester of glycerol but the at least one fatty acid ester of glycerol cannot comprises a plant oil and/or animal oil.  It is also unclear whether the claim intends to limit the iodine number of just the animal oil or both the plant oil and the animal oil.  It is also unclear whether the claim intends to limit the iodine number of just the animal oil or both the plant oil and the animal oil.  The claim also recites a broad limitation, ≤100, together with more narrow range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The narrower range is fully within the recited broader range.  It is unclear the purpose of the 
Claim 18 recites the limitation “wherein the content of the fatty acid ester of glycerol is 0.4 to 40, 1 to 30, 1.5 to 15, 3 to 10, or 4 to 7.5 wt.%, based on dry hydrocolloid basis.”  Examiner is assuming that all the recited ranges refer to wt%. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation 0.4 to 40 wt% and the claim also recites 1 to 30 wt%, 1.5 to 15 wt%, 3 to 10 wt% , and 4 to 7.5 wt% which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  All the narrower ranges are fully within the recited broader range.  It is unclear the purpose of these narrower recitations if the claimed weight percent can be within the broader range to satisfy the claim limitations.
Claim 19 recites the limitation “wherein a loss on ignition (LOI) is within the range of 0.1 to 25.0%, 0.3 to 18.0%, 0.5 to 12%, or 0.7 to 8.0 % by weight.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation 0.1 to 25.0% and the claim also recites 0.3 to 18.0%, 0.5 to 12%, and 0.7 to 8.0 % which are the narrower 
Claim 20 recites the limitation “wherein the curing is carried out at temperature of less than 95°C, 5-95°C, 10 to 80°C, 20 to 60°C, or 40 to 50°C.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation 5 to 95°C and the claim also recites 10 to 80°C, 20 to 60°C, and 40 to 50°C which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  All the narrower ranges are fully within the recited broader range.  It is unclear the purpose of these narrower recitations if the claimed temperature can be within the broader range to satisfy the claim limitations.
Claim 21 recites the limitation “wherein the binder results from the curing of a binder composition, which is not a thermoset binder composition”.  It is unclear if the binder composition of claim 21 is the same or different from the claimed binder composition of claim 1.  
Claim 22 recites the limitation “the binder results from a binder composition which does not contain a poly(meth)acrylic acid, a salt of a poly(meth)acrylic acid or an ester of a poly(meth)acrylic acid.”  It is unclear if the binder composition of claim 22 is the same or different from the claimed binder 
Claim 23 recites the limitation “wherein the binder results from the curing of a binder composition comprising at least one hydrocolloid, which is a biopolymer or a modified biopolymer.”  Claim 1, upon which claim 23 depends, recites the limitation “said binder being the result of curing a binder composition comprising at least one hydrocolloid”.  It is unclear if the hydrocolloid of claim 23 is the same or additional to the hydrocolloid of claim 1.  If further limiting the hydrocolloid of claim 1, the limitation “wherein the at least one hydrocolloid is a biopolymer or modified biopolymer” or “wherein the at least one hydrocolloid comprises a biopolymer or modified biopolymer”, would reflect this interpretation and clarify the scope of the claim.  The claim could also be interpreted as limiting the binder as being a biopolymer or modified biopolymer, not the hydrocolloid, with the intended recitation of “the binder results from the curing of a binder composition comprising at least one hydrocolloid” referring to the binder only and a mistype of “the binder being the results of curing a binder composition” as a longer nomenclature for the binder.
Claim 24 recites the limitation “wherein the binder results from the curing of a binder composition, which is formaldehyde-free.”  It is unclear if the cured binder, present in the claimed product, is free of formaldehyde or if the binder composition which is cured to form the claimed binder is free of formaldehyde.  As with earlier claims, it is unclear for the binder results from the curing of a binder composition refers to the binder and binder composition of claim 1 or the binder composition of claim 24 is different.
Claim 25 also recites the limitation “wherein the binder results from a binder composition consisting essentially of: at least one hydrocolloid”.  It is unclear if the binder composition and at least 
Claim 29 recites the limitation “wherein the curing is carried out at temperature from 5 to 95°C, 10 to 80°C, 20 to 60°C, or 40 to 50°C.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation 5 to 95°C and the claim also recites 10 to 80°C, 20 to 60°C, and 40 to 50°C which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  All the narrower ranges are fully within the recited broader range.  It is unclear the purpose of these narrower recitations if the claimed temperature can be within the broader range to satisfy the claim limitations.
Claim 30 recites the limitation “the mineral wool product” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is support for a fire-protecting insulation product that comprises mineral wool fibres but there is not a specific mineral wool product previously recited.  It is unclear if the claim refers to the overall fire-protecting insulation product or a portion of the product containing mineral wool fibres since the overall product comprises air-laid mineral wool fibres and therefore is open to additional material.  Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation 10-1200 kg/m3 and the claim also recites 30-800 kg/m3, 40-600 kg/m3, 50-250 kg/m3, and 60-200 kg/m3 are the narrower statement of the range/limitation. The claim(s) are considered indefinite because 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0306726 to Bailey in view of WO 97/20780 to Rockwool.
Regarding claims 1-10 and 12-30, Bailey teaches a stonewool insulating batting (fire-protecting insulation product) (Bailey, para 0058) comprising a nonwoven web, such as produced by air-laid (dry laid) process, of mineral fibers (mineral wool), such as glass and mineral fibers, slag or stone wool, or ceramic fibers, and a binder (Id., abstract, para 0050-0053).  Bailey teaches the binder being dried and/or cured (Id., para 0035-0036, 0049) from an aqueous composition comprising one or more water soluble or dispersible non-volatile amines, such as soy flour or gelatin (hydrocolloid, polyelectrolytic hydrocolloid- claims 6-8) (para 0006, 0009, 0011, 0037) and a carbohydrate, such as guar gum (hydrocolloid) (Id., para 0006, 0043), reading on the binder being the result of curing a binder composition comprising at least one hydrocolloid, including at least two hydrocolloids of gelatin and 5 to C3- alk(en)yl monoglyceride (fatty acid ester of glycerol, claim 2) (Id., para 0014). Bailey teaches the binder comprising flame retardants (Id., para 0046).  Examiner would also like to note that the limitation “said binder being the result of curing a binder composition comprising at least one hydrocolloid” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Bailey does not explicitly teach the flame retardant as being a particulate endothermic material, specifically gypsum, magnesium hydroxide, hydromagnesite, aluminum hydroxide, and aluminum trihydroxide (claim 5).   
However, Rockwool teaches a fire and high temperature protection product comprising an air laid web of mineral fibers though which substantially uniformly distributed particulate endothermic material (claim 3), such as magnesium hydroxide, is bonded to the mineral fiber of the web (Rockwool, abstract, p. 3 lines 11-19).  Rockwool teaches fire protection product depend, at least in part on 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the product of Bailey, wherein the flame retardant is the magnesium hydroxide of Rockwool, motivated by the desire of using conventionally known flame retardants predictably suitable for use with air lad mineral fiber nonwoven and to impart fire protection to the product.
As the product of the prior art combination is an insulation product and contains fire retardant material for fire protection, the product reads on a fire-protecting product.
Regarding claim 4, the prior art combination t the fibrous material being provided in the form of a laminate between steel sheets (Rockwool, p. 8 lines 28-31), reading on the product having a first and a sections face section (steel sheets) with a core section therebetween (fibrous air laid mineral fibers), wherein the particulate endothermic material is distributed such that there is a higher concentration of endo thermic material in the core section of the mineral wool product than in the face section as the steel sheet do not contain the particulates.
Regarding claim 10, the prior art combination teaches the use of gelatin and carbohydrates (Bailey, para 0009), with the binder being extended up to 50 wt% and 10 wt% or more (Id., para 0043).  While the prior art combination does not explicitly teach the amount of gelatin based on the combined dry weight of the gelatin and carbohydrate (hydrocolloid), given the breadth of the claimed range of 10 to 95% wt and the teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the amount to fall within the claimed range given the disclosed amount of carbohydrate and requirement of the amine, such as gelatin, in order to form the binder.
Regarding claims 12-15, the limitations “wherein the at least one fatty acid ester of glycerol is in form of a plant oil and/or animal oil” (claim 12), “wherein the at least one fatty acid ester of glycerol is a In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  Additionally, the prior art combination teaches the use of material in the binder composition from renewable, natural sources, including animal, fish, and plant sources (Bailey, para 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date to source the monoglyceride from renewable sources, including plant, animal, or fish, motivated by the desire of using renewable and natural sources as taught as desirable by the prior art.  
Regarding claim 16, the prior art combination teaches the binder comprising C5 to C30 alk(en)yl monoglyceride (Bailey, para 0014).  A pentenyl monoglyceride with a single double has a molecular 2, will react with a mole of double bonds and has a molecular weight of about 126.9 g/mol.  Therefore, for 100 grams of the monoglyceride, about 67.5 grams of iodine will react.  While the prior art combination does not explicitly teach the iodine number of the monoglyceride component, the disclosed predictably suitable monoglyceride have iodine number within the claimed range.  Additionally, the disclosed monoglycerides are capable of being sourced or derived from oils having iodine numbers in the claimed range.
Regarding claim 17, the prior art combination teaches the binder comprising C5 to C30 alk(en)yl monoglyceride (Bailey, para 0014), encompassing fully saturated monoglycerides which would have an iodine number less than 100 since iodine number is a measure of unsaturated bonds.  Additionally, the disclosed monoglycerides are capable of being sourced or derived from oils having iodine numbers in the claimed range.
Regarding claim 18, the prior art combination teaches the monoglyceride being up to 10% wt of the total binder solids (Bailey, para 0013).  The prior art combination teaches the guar gum (hydrocolloid) carbohydrate being up to 70% by weight and 10 wt% or more of the binder (Id., para 0043).  This equate to an amount of the monoglyceride (fatty acid ester of glycerol), at 10% of the binder, based on dry hydrocolloid basis of 10.5% wt to 100% wt.  As the prior art teaches the amount can be lower, the disclosed range overlaps with the claimed range of 0.5 to 40%.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary, the amount of the monoglyceride and guar gum, and therefore the weight percent of the monoglyceride based on the dry solids of the guar gum, such as 
Regarding claim 19, the prior art combination teaches the binder add on  range from 3 wt% or more, at most preferably 15 to 25 wt% based on the total weight of the treated dried substrate prior to cure (Bailey, para 0057). As the nonwoven is made of mineral fibers, the LOI would necessarily be less than 25 wt% , reading on the range of 0.1 to 25 %, absent evidence to the contrary.
Regarding claims 20-21 and 29, the prior art combination teaches heat treating the substrate treated with the binder at temperature 75°C or more (Bailey, para 0049).  The prior art combination also teaches the only partially curing the composition (Id., para 0051).  As the binder composition is not fully cured, it has not been fully thermoset and reads on the binder composition not being a thermoset binder composition.  The limitations “wherein the binder results from the curing of a binder composition at a temperature less than 95°C” (claim 20) and “wherein the curing is carried out at a temperature from 5 to 95°C” (claim 29) are interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the temperature, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 22, the limitation “wherein the binder results from a binder composition which does not contain a poly(meth)acrylic acid, a salt of a poly(meth)acrylic acid or an ester of a poly(meth)acrylic acid” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  The prior art combination teaches the binder needs no polycarboxylic or polycarboxylate component (Bailey, abstract).  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant 
Regarding claim 24, the prior art combination teaches the binder composition being free from added formaldehyde (Bailey, abstract, para 0028).
Regarding claim 25, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicants' invention.
Regarding claim 26, the prior art combination teaches binder being dried (Bailey, para 0049), reading on the binder not being crosslinked based on the fully breadth of the definition of “cured” within the disclosure.
Regarding claim 28, the limitation “wherein the binder composition is cured by a drying process, by blowing air or gas over/through the mineral wool product and/or by increasing temperature” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  The prior art combination teaches the binder being dried and/or cured by heating (Bailey, para 0051)m reading on the curing being done by raising the temperature.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 27, the prior art teaches the binder being cured, and therefore polymerized, (Bailey, abstract, para 0049), reading on the binder being crosslinked.
Regarding claim 30, the prior art combination teaches the fibrous product having a density of 10 to 300 kg/m3 (Rockwool, p. 8 lines 28-34).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Rockwool, as applied to claims 1-10 and 12-30 above, further in view of US 2010/0330376 to Trksak.
Regarding claim 11, the prior art combination teaches the carbohydrate being a gum, such as guar gum and teaches the use of gelatin.
The prior art combination does not explicitly teaches the gum having a complementary charge to the gelatin.
However, Trksak teaches a formaldehyde free binder using polysaccharides (carbohydrate) including gums such as guar and xanthan (Trksak, abstract, para 0022).  Therefore, Trksak shows that guar gum and xanthan gum are equivalents materials in the art for use in formaldehyde free binders.  Therefore, because these two materials were art-recognized equivalents before the effective filing date, one of ordinary skill in the art would have found it obvious to substitute xanthan gum for the guar gum. 

Claim 1-8, 12-15, 23-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0083328 to Lochel in view of WO 97/20780 to Rockwool.
Regarding claims 1-8, 12-15, 23-25, and 27-30, Lochel teaches a fiberglass insulation (fire-protecting insulation product) comprising matted inorganic fibers, including glass fibers, wool glass fibers, stone wool fibers, and ceramic fibers, bonded together by a cured thermoset polymeric material (binder composition) (Lochel, abstract, para 0098).  Lochel teaches the inorganic fibers, such as glass fibers, having random lengths (Id., para 0098-0101).  Lochel teaches an aqueous composition of at least one carbohydrate, such as pectin  (biopolymer, claim 23), starch, and cellulose derivatives (hydrocolloid) (claims 6-8), at least one crosslinking agent, and a dedust composition of plant-based oil, such as rapeseed oil or sunflower oil (claims 12-14) (at least one fatty acid ester of glycerol, claim 2) (claim 25) (Id., para 0008-0013, 0025, 0050, 0055, 0088).  Lochel teaches the binder composition may contain fillers or other additives for the improvement of product performances (Id., para 0079).  
The limitation “air-laid” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  Lochel teaches a nonwoven using random length mineral fibers, therefore non-continuous fibers.  It is noted that if Applicant intends to rely on 
Lochel does not explicitly teaches the product containing a particulate endothermic material
However, Rockwool teaches a fire and high temperature protection product comprising an air laid web of mineral fibers though which substantially uniformly distributed particulate endothermic material (claim 3), such as magnesium hydroxide, is bonded to the mineral fiber of the web (Rockwool, abstract, p. 3 lines 11-19).  Rockwool teaches fire protection product depend, at least in part on endothermic properties of a component in the product to provide fire protection (flame retardant) (Id., p. 1 lines 6-9) and teaches magnesium hydroxide is a fire retardant material (Id., p. 11 line 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the product of Bailey, wherein the flame retardant is the magnesium hydroxide of Rockwool, motivated by the desire of using conventionally known flame retardants predictably suitable for use with air lad mineral fiber nonwoven and to impart fire protection to the product.  As the product of the prior art combination is an insulation product and contains fire retardant material for fire protection, the product reads on a fire-protecting product.
Regarding claim 4, the prior art combination t the fibrous material being provided in the form of a laminate between steel sheets (Rockwool, p. 8 lines 28-31), reading on the product having a first and a sections face section (steel sheets) with a core section therebetween (fibrous air laid mineral fibers), wherein the particulate endothermic material is distributed such that there is a higher concentration of endo thermic material in the core section of the mineral wool product than in the face section as the steel sheet do not contain the particulates.
Regarding claims 12-17, the limitations “wherein the at least one fatty acid ester of glycerol is in form of a plant oil and/or animal oil” (claim 12), “wherein the at least one fatty acid ester of glycerol is a In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  Additionally, the prior art combination teaches the use of material in the binder composition from renewable, natural sources, including animal, fish, and plant sources (Bailey, para 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date to source the monoglyceride from renewable sources, including plant, animal, or fish, motivated by the desire of using renewable and natural sources as taught as desirable by the prior art.  
Regarding claims 20, 27, 28, and 29, the prior art combination teaches heated air being used to cure, or crosslink, the binder (Lochel, para 0103-0105).   The limitations “wherein the binder results from In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  Alternatively, the prior art combination teaches a curing temperature that overlaps with the claimed ranges.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the 
Regarding claim 24, the prior art combination teaches the binder being free of added formaldehyde (Lochel, para 0054).
Regarding claim 30, the prior art combination teaches the fibrous product having a density of 10 to 300 kg/m3 (Rockwool, p. 8 lines 28-34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2010/0170299 teaches that in many instance it is desirable to concentrate additives, such as fire-retardant particles, in a particular part of the thickness of a product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JENNIFER A GILLETT/               Examiner, Art Unit 1789